Exhibit 2.1 STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE by and among Expedite 2, Inc. a Delaware Corporation and John Bordynuik, Inc. An Ontario Corporation effective as of February 10, 2009 STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE THIS STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE, made and entered into this 10th day of February, 2009 (the “Agreement”), by and among Expedite 2, Inc., a Delaware corporation (“Expedite”) with its principal executive offices at 4536 Portage Road, Niagara Falls, Ontario, Canada; John Bordynuik Inc. (“JBI”), an Ontario Corporation with its principle places of business at 4536 Portage Road, Niagara Falls, Ontario, Canada, and the shareholders of JBI named on the signature page of this Agreement (individually, a “Stockholder”, and collectively, the “Stockholders”). Premises A.This Agreement provides for the acquisition of JBI whereby JBI shall become a wholly owned subsidiary of EXPEDITE and in connection therewith B.The boards of directors of JBI and EXPEDITE have determined, subject to the terms and conditions set forth in this Agreement, that the transaction contemplated hereby is desirable and in the best interests of their stockholders, respectively.This Agreement is being entered into for the purpose of setting forth the terms and conditions of the proposed acquisition. Agreement NOW, THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the parties to be derived here from, it is hereby agreed as follows: ARTICLE
